DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive with respect to the arguments for claim 1 that Nelson does not disclose an optical filter that is configured to block wavelengths below green, between red and NIR, and longer wavelengths NIR. 
	In fact, Nelson teaches and discloses “an optical filter that is configured to block wavelengths below green, between red and NIR, and longer wavelengths NIR.” (Nelson, Figure 3, pp [16]: teaching the wavelengths below green 320 is blocked, the wavelengths between red 340 and NIR are blocked, and the wavelengths a beyond NIR is also blocked). 
	Therefore, Nelson teaches and discloses “an optical filter that is configured to block wavelengths below green, between red and NIR, and longer wavelengths NIR.”
	With respect to the arguments for claim 20, since Nelson teaches and discloses “an optical filter that is configured to 
	The rejection of claims 4, 5 and 11 under 35 USC 103 by Nelson in view of Robertson is also believed to be sustained as shown in details below. 


Claim Rejections - 35 USC § 102

3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5. 	Claim(s) 1-3, 6-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson (Publication No. US 2018/0307906).
 	Regarding claim 1, (Original) Nelson teaches a system (Nelson, the Abstract), comprising: 
 	an aerial vehicle (Nelson, pp [12], [28]), comprising: 
 	a first camera comprising a first sensor having at least red, green, and blue color channels, wherein the blue color channel is sensitive to near-infrared (NIR) wavelengths (Nelson, Figure 2, pp [13]-[15]); 
 	a first optical filter disposed in front of the first sensor, wherein the first optical filter is configured to block wavelengths below green, between red and NIR, and longer wavelength NIR (Nelson, Figure 3, pp [16]).   
 	a processor having addressable memory in communication with the first camera, wherein the processor is configured to: 
 	capture at least one image of vegetation from the first camera (Nelson, pp [28]-[29], [31]);
 	provide red, green, and NIR color channels from the captured image from the first camera (Nelson, pp [31]-[35]); and 
(Nelson, pp [31]-[35]). 
 	Regarding claim 2, (Original) Nelson teaches the system of claim 1 wherein at least one determined vegetative index comprises a normalized difference vegetation index (NDVI) (Nelson, pp [61]-[62]). 
 	Regarding claim 3, (Original) Nelson teaches the system of claim 1 wherein at least one determined vegetative index comprises a green normalized difference vegetation index (GNDVI) (Nelson, pp [44], [62]). 
 	Regarding claim 6, (Original) Nelson teaches the system of claim 1 wherein the first optical filter is configured to block wavelengths under about 540 nm (Nelson, Figure 3, pp [16]).
 	Regarding claim 7, (Original) Nelson teaches the system of claim 1 wherein the first optical filter is configured to block wavelengths between about 680 nm and 780 nm (Nelson, Figure 3, pp [16]).
 	Regarding claim 8, (Original) Nelson teaches the system of claim 1 where the first optical filter is configured to block wavelengths above around 900 nm (Nelson, Figure 3, pp [16]).
(Nelson, Figure 3, pp [16]). 
 	Regarding claim 12, (Original) Nelson teaches the system of claim 1 wherein the captured at least one image comprises wavelengths in green, red, and NIR (Nelson, pp [14]).
 	Regarding claim 13, (Original) Nelson teaches the system of claim 1 wherein the aerial vehicle further comprises: 
 	a second camera comprising a second sensor having at least red, green, and blue color channels (Nelson, Figure 2, pp [13]-[15]); and 
 	a second optical filter disposed in front of the second sensor, wherein the second optical filter is configured to block wavelengths in NIR (Nelson, Figure 2, pp [13]-[15]). 
 	Regarding claim 14, (Original) Nelson teaches the system of claim 13, wherein the processor is further configured to: 
 	capture at least one image of vegetation from the second camera, wherein a field of view of the first camera is substantially the same as a field of view of the second camera, wherein the first camera is disposed proximate the second (Nelson, Figure 2, pp [13]-[15]); 
 	provide a blue color channel from the captured image from the second camera (Nelson, Figure 2, pp [13]-[15], Figure 3, pp [16]); and 
 	determine at least one vegetative index based on the provided red, green, blue, and NIR color channels (Nelson, pp [29]-[32]). 

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9. 	Claim(s) 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (Publication No. US 2018/0307906) and further in view of Dvir (Publication No. US 2018/0176488).
 	Regarding claim 20, (Original) Nelson teaches a system (Nelson, the Abstract), comprising: 
 	a first camera comprising a first sensor having at least red, green, and blue color channels, wherein the blue color channel is sensitive to near-infrared (NIR) wavelengths (Nelson, Figure 2, pp [13]-[15]); 
 	a first optical filter disposed in front of the first sensor, wherein the first optical filter is configured to block wavelengths below green, between red and NIR, and longer wavelength NIR (Nelson, Figure 3, pp [16]); 
(Nelson, Figure 2, pp [13]-[15]); and 
 	a second optical filter disposed in front of the second sensor, wherein the second optical filter is configured to block wavelengths in NIR (Nelson, Figure 2, pp [13]-[15], Figure 3, pp [16]); 
 	an incident light sensor, wherein the incident light sensor is disposed distal from the first camera and the second camera (Nelson, pp [16], [63], [81]); 
 	a processor having addressable memory in communication with the first camera the second camera, and the incident light sensor (Nelson, Figure 2, pp [13]-[15], [21]), wherein the processor is configured to: 
 	capture at least one image of vegetation from the first camera (Nelson, Figure 2, pp [13]-[15]); 
 	provide red, green, and NIR color channels from the captured image from the first camera (Nelson, Figure 3, pp [16]);
(Nelson, Figure 2, pp [13]-[15]);  
 	provide a blue color channel from the captured image from the second camera (Nelson, Figure 4, pp [17]);
 	capture an incident light data from the incident light sensor (Nelson, pp [16], [63], [81]);  
 	determine at least one vegetative index based on the provided red, green, blue, and NIR color channels (Nelson, pp [12], [15], [63], [81]).
 	Nelson does not explicitly say “calibrate” in the context of “calibrate at least one of the captured image from the first camera and the captured image from the second camera based on the captured incident light data”. 
 	However, Nelson teaches images are taken and normalized indexes NDVI are generated wherein the soil image vegetation index is adjusted (Nelson, pp [42]-[45], [63]). 
 	Dvir teaches “calibrate” in the context of “calibrate at least one of the captured image from the first camera and the (Dvir, pp [13]-[15]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Nelson by incorporating teachings of Dvir, system and method for using a high resolution camera producing high resolution images captured, e.g., from a vegetation field, wherein camera performs image calibration for captured images, thus the system provides the best high resolution images for further learning and analyzing that results in more accurate and high learning results provided for the best possible treatments for the vegetation or plants on a field, thus to improve the highest and most reliable outcomes for the image learning process.
 	Regarding claim 10, (Original) Nelson does not teach the system of claim 1 wherein the captured at least one image is a high-resolution image. 
 	Dvir teaches “image is a high-resolution image” (Dvir, pp [13]-[15], [25], [59], [65]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Nelson by incorporating 
 	Regarding claim 15, (Original) Nelson teaches the system of claim 14 wherein the aerial vehicle further comprises: 
 	an incident light sensor in communication with the processor, wherein the incident light sensor is disposed distal from the first camera and the second camera (Nelson, pp [16], [63], [81]); 
 	capture an incident light data from the incident light sensor (Nelson, pp [16], [63], [81]). 
 	Nelson does not explicitly say “calibrate” in the context of “calibrate at least one of the captured image from the first camera and the captured image from the second camera based on the captured incident light data”. 
adjusted (Nelson, pp [42]-[45], [63]). 
 	Dvir teaches “calibrate” in the context of “calibrate at least one of the captured image from the first camera and the captured image from the second camera based on the captured incident light data” (Dvir, pp [13]-[15]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Nelson by incorporating teachings of Dvir, system and method for using a high resolution camera producing high resolution images captured, e.g., from a vegetation field, wherein camera performs image calibration for captured images, thus the system provides the best high resolution images for further learning and analyzing that results in more accurate and high learning results provided for the best possible treatments for the vegetation or plants on a field, thus to improve the highest and most reliable outcomes for the image learning process.

10. 	Claim(s) 4, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (Publication No. US 2018/0307906) and further in view of Robertson (Publication No. US 2016/0006954).
	Regarding claim 4, (Original) Nelson does not teach the system of claim 1 wherein the aerial vehicle is a vertical take-off and landing (VTOL) aerial vehicle. 
 	Robertson teaches “aerial vehicle is a vertical take-off and landing (VTOL) aerial vehicle” (Robertson, Figure 1, pp [22]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Nelson by incorporating teachings of Robertson, system and method for multispectral imaging from a moving platform, such as a drone or a vertical take-off and landing (VTOL) aerial vehicle, wherein the moving platform comprises imaging sensors, lenses and optical filters to capture images in a field of view thus the flying moving platform provides the best captured images to the system for analysis and learning on the collected image data thus to provide proper treatment plans or improvement plans on examined fields.  
 	Regarding claim 5, (Original) Nelson does not teach the system of claim 4 wherein the aerial vehicle is a VTOL unmanned aerial vehicle (UAV). 
(Robertson, Figure 1, pp [22]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Nelson by incorporating teachings of Robertson, system and method for multispectral imaging from a moving platform, such as a drone or a vertical take-off and landing (VTOL) aerial vehicle, wherein the moving platform comprises imaging sensors, lenses and optical filters to capture images in a field of view thus the flying moving platform provides the best captured images to the system for analysis and learning on the collected image data thus to provide proper treatment plans or improvement plans on examined fields.  
 	Regarding claim 11, (Original) Nelson does not teach the system of claim 1 wherein the first sensor comprises a Bayer filter on the first sensor.
 	Robertson teaches “a Bayer filter” (Robertson, pp [5], [19] and [20]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/HUY C HO/Primary Examiner, Art Unit 2644